                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


CHARLES SALIS,                                CASE NO. 3:18-cv-00147-MCR-GRJ

       Plaintiff,

v.

NORTH OKALOOSA FIRE DISTRICT,

     Defendant.
_____________________________________/

     PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO COMPEL

       Defendant has filed a Motion to Compel, ECF 37. Plaintiff responds as

follows:

       First, in light of the documents Defendant filed with its Motion to Compel, it

should know that Plaintiff clearly has no objection to producing his tax returns. It

is thus perplexing as to the reason that the Defendant cited numerous cases on the

relevance of tax returns in litigation like this when Plaintiff has never objected to

producing his tax returns.

       Second, in response to the Defendant’s Request for Production of

Documents, Plaintiff produced to the Defendant his tax returns for 2014-2016.

Those are not subject to the Motion to Compel.
       Third, Plaintiff has not filed his 2018 tax return, which is one document

requested through Defendant’s Motion to Compel. That document cannot be

produced yet but will be when Plaintiff files his tax return for 2018. No case has

been cited by Defendant in which a Plaintiff has been compelled to prepare and file

a tax return in a case like this and none has been located by Plaintiff. This portion

of Defendant’s Motion should be denied.

       Fourth, the only issue then in Defendant’s Motion to Compel is Plaintiff’s

2017 tax return. In response to Defendant’s Request for Production, Plaintiff, in

fact, produced his copy of his 2017 tax return but it was not the version that

contained his electronic signature. What he produced was his copy which was a

duplicate of the actual return that was filed with watermarks reflected on ECF 37-

3, pgs. 2, 3.

       Producing the duplicate was not sufficient for the Defendant and Plaintiff

worked thereafter to get his signed version from the IRS. He actually received it

through TurboTax which the Plaintiff did not know how to use to obtain the return.

Eventually, he was successful and the copy with Plaintiff’s electronic signature

was then produced to the Defendant on January 14, 2019, ten days ago. Plaintiff

did not have this document in his possession until January 14, 2019 and it was

produced within hours of Plaintiff’s receipt thereof.




                                          2
      Defendant had in its possession the copy of the return from 2017 prior to

filing the Motion to Compel although it has watermarks and it was not the version

with Plaintiff’s signature. Defendant now has that version with Plaintiff’s

signature.

      In conclusion, Plaintiff was able to obtain his 2017 return with his signature

through TurboTax and it was produced shortly after receipt. The 2018 return that

Defendant seeks to compel has not yet been filed by Plaintiff and thus cannot be

produced. In light of these circumstances, Plaintiff requests that Defendant’s

Motion to Compel be denied including its request for fees and costs.

                                              Respectfully submitted:



                                              /s/ Marie A. Mattox
                                              Marie A. Mattox [FBN 0739685]
                                              MARIE A. MATTOX, P. A.
                                              310 East Bradford Road
                                              Tallahassee, FL 32303
                                              Telephone: (850) 383-4800
                                              Facsimile: (850) 383-4801
                                              ATTORNEYS FOR PLAINTIFF

                      CERTIFICATE OF COMPLIANCE

       I HEREBY CERTIFY that this response complies with the type-volume
limitations specified in the Local Rules of this Court and that it contains 587 words
and is typed in 14 point font in Times New Roman.

                                              /s/ Marie A. Mattox
                                              Marie A. Mattox


                                          3
                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been
served upon all counsel of record by CM/ECF this 24th day of January, 2019.

                                          /s/ Marie A. Mattox
                                          Marie A. Mattox




                                      4
